Case 0:15-cr-60325-RAR Document 33 Entered on FLSD Docket 02/23/2021 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 15-CR-60325-RAR

  UNITED STATES OF AMERICA,

  v.

  JAMES ADOLPHUS BUCHANAN,

        Defendant.
  ________________________________/

           ORDER DENYING DEFENDANT’S MOTION FOR EARLY RELEASE

         THIS CAUSE comes before the Court upon pro se Defendant James Adolphus

  Buchanan’s Motion for Early Release [ECF No. 26] (“Motion”), filed on January 25, 2021.

  Having considered the Motion, the Government’s Response in Opposition (“Response”) [ECF No.

  31], and being otherwise fully advised, it is hereby

         ORDERED AND ADJUDGED that Defendant James Adolphus Buchanan’s Motion

  [ECF No. 26] is DENIED as set forth herein.

                                          BACKGROUND

         On December 17, 2015, a federal grand jury returned an indictment charging Defendant

  with illegal reentry after deportation, in violation of 8 U.S.C. §§ 1326(a) and (b)(2). [ECF No. 1].

  On March 11, 2016, Defendant pleaded guilty to the indictment. [ECF No. 17]. On May 20,

  2016, he was sentenced to 41 months’ imprisonment, followed by a one-year term of supervised

  release. [ECF No. 24]. On January 25, 2021, he filed the instant Motion seeking compassionate

  release due to the COVID-19 pandemic. See generally Mot. Specifically, Joseph requests that the

  Court “release [him] on home confiment [sic]” due to “complications with his health”—




                                              Page 1 of 8
Case 0:15-cr-60325-RAR Document 33 Entered on FLSD Docket 02/23/2021 Page 2 of 8




  specifically “diabetis [sic], high blood and kidney disease” and the fact that he has “found out that

  the coronavirus is in [his] facility.” Mot. at 1.

                                               ANALYSIS

         The First Step Act amended § 3582(c)(1)(A) to permit a defendant to seek compassionate

  release after exhausting administrative remedies within the Bureau of Prisons (“BOP”). See First

  Step Act of 2018, § 603(b). To grant a motion for compassionate release, a court must consider

  “the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable” and must make

  a finding that the defendant is not a danger to the safety of any other person in the community.

  U.S.S.G. § 1B1.13.         In addition, the Court must find “extraordinary and compelling

  circumstances,” and in doing so, must fashion a reduction in sentence that is “consistent with

  applicable policy statements issued by the [United States] Sentencing Commission.” 18 U.S.C. §

  3582(c)(1)(A); see also United States v. Milner, 461 F. Supp. 3d 1328, 1331 (M.D. Ga. 2020)

  (explaining that section 3582(c)(1)(A) “sets out two requirements for a defendant to be entitled to

  relief: exhaustion of administrative remedies and extraordinary and compelling reasons warranting

  a sentence reduction.”).

         I. Defendant has not exhausted his administrative remedies.

         As set forth in section 3582(c)(1)(A), a court “may not modify a term of imprisonment”

  until the defendant “has fully exhausted all administrative rights to appeal a failure of the Bureau

  of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

  such a request by the warden of the defendant’s facility, whichever is earlier[.]” 18 U.S.C. §

  3582(c)(1)(A). Here, it does not appear that Defendant has requested that the Warden of his




                                               Page 2 of 8
Case 0:15-cr-60325-RAR Document 33 Entered on FLSD Docket 02/23/2021 Page 3 of 8




  facility—CI Great Plains 1—consider a request for compassionate release or a reduction in

  sentence. Thus, given Defendant’s failure to fully exhaust administrative remedies, his Motion

  warrants denial.

          Further, as explained below, Defendant has not demonstrated that he has a particularly

  severe medical condition that puts him at a high risk of severe illness or death from contracting

  COVID-19. Therefore, he has not shown that the administrative exhaustion requirement would

  result in undue prejudice and makes no claim that utilization of the administrative process would

  be futile or incapable of providing adequate relief. 2

          II. Defendant has failed to present extraordinary and compelling reasons for release.

          Even if Defendant were to have exhausted his administrative remedies, he nevertheless

  fails to present “extraordinary and compelling reasons” to warrant compassionate release

  “consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

  § 3582(c)(1)(A).     The Sentencing Commission promulgated its policy statement regarding

  “extraordinary and compelling circumstances” in U.S.S.G. § 1B1.13. The application notes to

  § 1B1.13 list four circumstances as extraordinary and compelling under § 3582(c)(1)(A): (A) a



  1
    CI Great Plains is a contracted correctional institution operated by the GEO Group, Inc., a private
  corporation. See BOP Locations, available at https://www.bop.gov/locations/ci/gpc/ (last accessed Feb.
  22, 2020).
  2
    “Regarding the First Step Act, courts around the country are divided about whether they can excuse its
  exhaustion requirement.” United States v. Parker, No. 03-CR-20859, 2020 WL 6527916, at *3 (S.D. Fla.
  Aug. 27, 2020) (collecting cases), report and recommendation adopted, 2020 WL 6516193 (S.D. Fla. Nov.
  5, 2020). Indeed, this Court has previously “recognize[d] that administrative exhaustion may be
  unnecessary where the administrative process would be incapable of granting adequate relief[,] . . . [such
  as] where pursuing administrative review would generate undue prejudice due to an unreasonable or
  indefinite timeframe for administrative       action . . . [or] where it would be futile.” United States v.
  Gallagher, 473 F. Supp. 3d 1362, 1367 (S.D. Fla. Apr. 24, 2020) (emphasis added) (citing McCarthy v.
  Madigan, 503 U.S. 140, 147 (1992)). However, the Court need not make a definitive determination as to
  whether the administrative exhaustion requirement is absolute here. Defendant has not met those conditions
  under which the requirement could be waived, nor has he presented extraordinary and compelling reasons
  for release, as explained herein.
                                                 Page 3 of 8
Case 0:15-cr-60325-RAR Document 33 Entered on FLSD Docket 02/23/2021 Page 4 of 8




  serious medical condition; (B) advanced age and deteriorating health; (C) family circumstances;

  and (D) an extraordinary and compelling reason other than, or in combination with, (A)-(C), as

  determined by the Director of the BOP. U.S.S.G. § 1B1.13, cmt. n.1.

          To qualify as “extraordinary and compelling,” an inmate’s medical condition must be, in

  relevant part, “serious and advanced . . . with an end of life trajectory” or serious enough that it

  “substantially diminishes the ability of the defendant to provide self-care within the environment

  of a correctional facility and from which he or she is not expected to recover.” U.S.S.G. § 1B1.13,

  cmt. n.1. 3 “A compassionate release due to a medical condition is an extraordinary and rare event.”

  United States v. Rodriguez-Orejuela, 457 F. Supp. 3d 1275, 1282 (S.D. Fla. 2020) (internal

  quotation and alteration omitted). “In seeking a reduced sentence under this framework, the

  defendant bears the burden of establishing that compassionate release is warranted.” Id. (internal

  quotation omitted).

          Here, Defendant has advanced no medical records nor evidence demonstrating that he has

  a terminal illness or urgent medical condition warranting compassionate release under section

  3582(c)(1)(A)(i). Defendant’s alleged health conditions—diabetes, high blood pressure, and

  kidney disease—appear to be well-managed conditions that do not constitute grounds for

  compassionate release due to the COVID-19 pandemic. 4 See, e.g, United States v. Thomas, No.

  9:10-cr-423-T-33AAS, 2020 WL 5407711, at *3 (M.D. Fla. Sept. 9, 2020) (“Although the Court

  is sympathetic to [Defendant’s] numerous underlying health conditions, including diabetes, high-


  3
    The mere existence of the COVID-19 pandemic, which poses a general threat to every nonimmune person
  in the country, does not fall into either of those categories and therefore cannot alone provide a basis for a
  sentence reduction. Instead, “[s]ince the onset of the pandemic in the United States, some courts have found
  that the outbreak of COVID-19, together with a diagnosed medical condition that puts an inmate at high
  risk of contracting and suffering an adverse outcome, is an important factor in the extraordinary and
  compelling inquiry.” United States v. Gamboa, 467 F. Supp. 3d 1092, 1101 (D. N.M. 2020) (citing United
  States v. Rodriguez, 451 F. Supp. 3d 392, 405-06 (E.D. Pa Apr. 1, 2020)).


                                                  Page 4 of 8
Case 0:15-cr-60325-RAR Document 33 Entered on FLSD Docket 02/23/2021 Page 5 of 8




  blood pressure, and cardiovascular problems, . . . he has not sufficiently demonstrated that he has

  a serious medical condition that substantially diminishes his ability to care for himself in his

  facility.”); United States v. Saxon, No. CR 112-119, 2020 WL 2617131, at *2 (S.D. Ga. May 22,

  2020) (denying compassionate release to defendant who suffered from congestive heart failure,

  high blood pressure, and bronchitis because defendant presented no medical evidence showing he

  met the criteria in U.S.S.G. § 1B1.13); Rodriguez-Orejuela, 457 F. Supp. 3d at 1282 (finding that

  defendant with heart problems and skin and colon cancer, among other conditions, had not

  established extraordinary and compelling reasons warranting compassionate release). Thus,

  Defendant has not shown that he is uniquely susceptible to contracting COVID-19 and risking

  serious illness.

          Further, while the Court is mindful of the unprecedented magnitude of the COVID-19

  pandemic and the serious health risks it presents, Defendant is not entitled to a modification of his

  sentence based solely on generalized COVID-19 fears and speculation. See United States v.

  Benitez, No. 8:01-cr-283, 2021 WL 424346, at *4 (M.D. Fla. Feb. 8, 2021) (“This Circuit and

  others have held that general concerns about possible exposure to COVID-19 do not alone meet

  the criteria for an extraordinary and compelling reason under § 3582(c)(1)(A) and U.S.S.G. §

  1B1.13, cmt. n. 1.”) (collecting cases). Thus, Defendant’s generalized concern that he has “found

  out that the coronavirus is in [his] facility” is unavailing. Mot. at 1. 5

          Lastly, “compassionate release is discretionary, not mandatory, and c[an] be refused after

  weighing the sentencing factors of 18 U.S.C. [section] 3553(a).” United States v. Chambliss, 948

  F.3d 691, 693 (5th Cir. 2020) (alterations added); see also United States v. Monaco, 826 F. App’x


  5
    Given that CI Great Plains is operated by a private corporation, the Court is unable to ascertain the number
  of actual COVID-19 cases in Defendant’s facility—if any. See BOP COVID-19 Cases, available at
  https://www.bop.gov/coronavirus/ (last accessed Feb. 9, 2020). Nonetheless, the generalized fears averred
  in his Motion are insufficient.
                                                  Page 5 of 8
Case 0:15-cr-60325-RAR Document 33 Entered on FLSD Docket 02/23/2021 Page 6 of 8




  626, 629 (11th Cir. 2020) (explaining that if there are “‘extraordinary and compelling reasons’ for

  compassionate release, the district court has the discretion to reduce the defendant’s term of

  imprisonment after considering the applicable section 3553(a) factors.”). Indeed, section 3582

  requires that a court contemplating a sentence reduction consider “the factors set forth in section

  3553(a) to the extent that they are applicable[.]” 18 U.S.C. § 3582(c)(1)(A) (alteration added).

         Here, Buchanan has served just over two and a half years of his 41-month sentence, which

  constitutes approximately 75% of his term of imprisonment.             The Court agrees with the

  Government that a reduction in sentence would not reflect the seriousness of Defendant’s offense

  nor afford adequate deterrence. See Resp. at 17. Granting Defendant compassionate release would

  be inconsistent with the section 3553(a) factors and the need for the sentence imposed to: (1) reflect

  the seriousness of the offense; (2) promote respect for the law; (3) provide just punishment for the

  offense; (4) afford adequate deterrence to criminal conduct; and (5) protect the public from further

  crimes of the defendant. See 18 U.S.C. § 3553(a).

         Specifically, Defendant’s personal history weighs strongly against a reduction in sentence.

  The record reflects that prior to Defendant’s incarceration on the underlying offense, he was no

  novice to the criminal justice system; instead, the record reflects seven prior convictions, including

  unlawfully carrying a weapon, possession of a firearm, and conspiracy to import marijuana.

  Presentence Investigation Report [ECF No. 22] at ¶¶ 21, 25-26. Notably, having been previously

  convicted of an aggravating felony, he received a 16-level enhancement in the instant case. Id. at

  ¶ 11. Thus, the Court cannot find that Defendant would not pose a threat to any other person or to

  the community if released, and a reduction of Defendant’s sentence would fail to reflect the

  seriousness of Defendant’s offense, provide just punishment for that offense, provide adequate




                                               Page 6 of 8
Case 0:15-cr-60325-RAR Document 33 Entered on FLSD Docket 02/23/2021 Page 7 of 8




  specific or general deterrence, or protect the public from further crimes. Consequently, the section

  3553(a) factors simply do not favor a reduction of Defendant’s sentence.

         Moreover, given that there is an immigration detainer lodged against Defendant—a

  Jamaican national—he is likely to spend a period of time in the custody of United States

  Immigration and Customs Enforcement (“ICE”) while his immigration issues are resolved, thereby

  undercutting his basis for early release. See, e.g., United States v. Prelaj, No. 16-cr-55-1, 2020

  WL 3642029, at *3 (S.D.N.Y. July 6, 2020) (noting that by granting defendant’s motion for

  compassionate release, “the Court would likely be increasing his chances of contracting COVID-

  19, since release from his federal sentence would likely result in [his] transfer to a different, and

  presumably less healthy, immigration facility due to his immigration detainer.”) (emphasis in

  original; footnote omitted); United States v. Chavez, No. 1:95-CR-00361, 2020 WL 2322917, at

  *2 (S.D. Fla. May 11, 2020) (noting that defendant will be surrendered to the ICE custody upon

  completion of his term of imprisonment and “very likely will be held in an immigration detention

  facility . . . [t]he court has been presented with no information to indicate that [defendant] has less

  of a likelihood of exposure to COVID-19 at an immigration detention facility that at [his current

  correctional facility], which has had no confirmed case of the disease.”).

         Additionally, even if Defendant were not removed to Jamaica and somehow permitted to

  remain in the United States, he has not provided the Court with an appropriate release plan to

  ensure he has a safe place to live and access to health care during the current pandemic. See United

  States v. Allison, No. CR16-5207RBL, 2020 WL 3077150, at *4 (“Shortening a defendant’s

  sentence where there is no adequate release plan offers no benefit to the health of the inmate and

  in the process likely further endangers the community into which the defendant is release[d].”).




                                               Page 7 of 8
Case 0:15-cr-60325-RAR Document 33 Entered on FLSD Docket 02/23/2021 Page 8 of 8




                                          CONCLUSION

         For the foregoing reasons, it is hereby

         ORDERED AND ADJUDGED that Defendant James Adolphus Buchanan’s Motion for

  Early Release [ECF No. 26] is DENIED as set forth herein.



         DONE AND ORDERED in Fort Lauderdale, Florida, this 23rd day of February, 2021.



                                                      ________________________________
                                                      RODOLFO A. RUIZ II
                                                      UNITED STATES DISTRICT JUDGE




                                             Page 8 of 8
